Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0204711 A1 (hereinafter Binyamin) in view of U.S. Patent Application Publication 2018/0091791 A1 (hereinafter Bathiche).
Regarding claim 1, the limitation “A system for cloud-based rendering … the system comprising a processor and associated memory, the memory storing 
The limitation “select a cloud render service for performing rendering from among a plurality of geographically distributed cloud render services based, at least in part, upon a latency between the device and the plurality of geographically distributed cloud render services” is taught by Binyamin (Binyamin’s access server, e.g. paragraphs 34-41, determines the resources of or more of the applications servers, which may be geographically distributed, e.g. paragraph 37, indicating geographic location is a considered variable, where the resources gathered may include latency between the application server(s) and the client, e.g. paragraph 35, and the results are ranked according to user preferences, e.g. paragraphs 38-41, where the user preferences may be based on the latency between the application server(s) and the client, e.g., paragraph 32.)
The limitations “instruct the cloud render service to utilize a compute node for rendering … begin rendering … on the compute node … a two-dimensional video stream … and transmit the two-dimensional video stream over a packetized data network to the device viewing thereon” are taught by Binyamin (Binyamin, e.g. paragraphs 42-45, indicates that the access server provides the client with access to the application from the identified application server, which may include creating a direct communication channel between the client device and the application server, including using a packetized data network, e.g. TCP or UDP protocols.  Further, the application server may render an image stream of the application display, and stream the rendered display to the client, e.g. paragraph 45, i.e. generating a two-dimensional video stream based on the requested rendering application.)
The limitations “rendering of volumetric video”, “rendering for a volumetric video”, “rendering the volumetric video”, “rendering of the volumetric video”, “the rendering comprising: receiving positional tracking data from the device, over the network, the positional tracking data indicating a perspective of a viewing device on the volumetric video; rendering a selected volumetric video as a two-dimensional projection from the perspective; and converting the two-dimensional projection into a two-dimensional video stream corresponding to the perspective of the selected volumetric video” are not explicitly taught by Binyamin (While Binyamin teaches that the application server may execute any type of application for the client, e.g. paragraph 27, that the client is in communication with the application server performing the rendering, e.g. paragraph 42, and that the rendered results may be transmitted in a video stream to the client, e.g. paragraph 45, Binyamin does not discuss a volumetric video rendering application, per se.)  However, this limitation is taught by Bathiche (Bathiche describes a system for presenting volumetric video using a head mounted display device connected to a video presentation device performing rendering of images displayed by the head mounted display, depending on the tracked location of the head mounted display, e.g. abstract, paragraphs 16-25.  It is additionally noted that Bathiche teaches that the video presentation computing device 112, which performs the image rendering, may be physically separate from the presentation space, as long as communication channels exist, e.g. paragraphs 24, 26.  Further, Bathiche indicates that the displayed presentation images are two-dimensional, e.g. paragraph 1 indicates video content can be presented in a two-dimensional format or a three-dimensional format comprising two two-dimensional images, paragraph 27 teaches the use of OLED displays, a two-dimensional display technology.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binyamin’s remote application access system to support Bathiche’s volumetric video presentation application, because Binyamin teaches that the application servers can execute any type of application, e.g. paragraph 27, which would include Bathiche’s volumetric video presentation application, and because Bathiche teaches that the video presentation computing device may be physically separate from the presentation space as long as communication channels exist.  Combining the systems would merely require installing the volumetric video presentation application one or more application servers, e.g. Binyamin, paragraph 34 indicates that the servers may provide a plurality of applications, and then having Bathiche’s hmd system, e.g. paragraphs 24, 28, 29, acting as Binyamin’s client device, communicate hmd viewpoint tracking to the application server, e.g. Bathiche, paragraph 29, Binyamin, paragraph 42, and receive in response the two-dimensional image stream generated by the application server executing the volumetric video presentation application, e.g. Bathiche paragraph 24, Binyamin, paragraph 45.
Regarding claim 2, the limitation “wherein the instructions further cause the processor to stream the two-dimensional video stream to the device” is taught by Binyamin(paragraph 45 describes using a video stream to transmit the rendered application display back to the client device for display.)
Regarding claim 3, the limitation “wherein the instructions further cause the processor to determine the latency of the plurality of geographically distributed cloud render services” is taught by Binyamin (Binyamin teaches that the system determines latency between the application servers and the client device, e.g. paragraphs 35, 36.)
Regarding claim 4, the limitation “wherein the latency of the plurality of geographically distributed cloud render services is determined by querying a latency detection service at each geographically distributed cloud render service” is implicitly taught by Binyamin (Binyamin, e.g. paragraph 36, teaches that the access server can determine the dynamic resources of an application server, which would include the latency, e.g. paragraph 35, by installing and executing a detection application, which collects and transmits the information to the access server.  Binyamin does not explicitly indicate whether or not the transmission involves the application server being queried, per se.  However, Official Notice is taken of the fact that it is old and well-known in the art of server communications that one commonly used model for transmitting data from a server to a receiving system is to transmit data upon request of the receiving system, i.e. a “pull” publication model.) 
It is further noted that because Applicant did not traverse the assertion of official notice, first taken in the 10/5/20 Office Action, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binyamin’s remote application access system to support Bathiche’s volumetric video presentation application, to query the detection application operating on the application server for the collected resource information, because Binyamin does not indicate how the transmission is initiated, and one of ordinary skill in the art would know that one commonly used model for transmitting data from a server to a receiving system is to transmit data upon request of the receiving system.
Regarding claim 5, the limitation “wherein the instruction to select a cloud render service comprises an instruction to select a cloud render service with a present utilization below a predetermined threshold” is implicitly taught by Binyamin (Binyamin, paragraph 32, indicates that one factor considered is the current work load of an application server, where the user may indicate a desired level of the preference, i.e. a threshold predetermined by a user preference for the current work load on the application server.  One of ordinary skill in the art would have found it implicit, based on Binyamin’s examples, that Binyamin’s user preferences specifying “a desired level” could be specified as maximum or minimum thresholds, e.g. a minimum bandwidth or version number, or a maximum latency or monetary cost to use the application server, which would by extension, include a maximum current work load on an application server.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Binyamin’s remote application access system to support Bathiche’s volumetric video presentation application, to allow the user preferences to specified as maximum or minimum thresholds, because one of ordinary skill in the art would have found it implicit, based on Binyamin’s examples, that Binyamin’s user preferences specifying “a desired level” could be specified as maximum or minimum thresholds, e.g. a minimum bandwidth or version number, or a maximum latency or monetary cost to use the application server, which would by extension, include a maximum current work load on an application server.
Regarding claim 6, the limitation “wherein the instruction to select a cloud render service further comprises an instruction to select a cloud render service based on a lowest latency” is taught by Binyamin (Binyamin, paragraph 32, indicates that one factor considered is the latency between the client and the application server, where the user may indicate a desired level of the factor as being the maximum or minimum available value for said factor.  Binyamin further indicates that the results may also be ranked according to these factors, and automatically selected based on having a highest ranked value, e.g. paragraph 38.  That is, in some instances, user preferences could indicate a preference for the application server having the lowest latency.)
Regarding claim 7, the limitation “wherein the lowest latency is less than 16 milliseconds” is implicitly taught by Binyamin (Binyamin indicates that the latency is considered in selecting an application server, e.g. paragraphs 32, 38, 40.  While Binyamin does not explicitly indicate any particular determined latency value between the client device and the application server, one of ordinary skill in the art would have found it implicit that, depending on numerous factors of network infrastructure and technology, client and application server locations, etc., the actual latency value may be less than 16 milliseconds.  It is noted that this does not actually require modification to Binyamin’s system, but rather is simply dependent on factors outside the scope of Binyamin’s description.  Further, as noted in the claim 6 rejection above, the user could rank results based on an application server having a lowest latency, i.e. the highest ranked result based on the factor of lowest latency could have an actual latency less than 16 milliseconds.)
Regarding claim 8, the limitation “wherein the rendering utilizes only a portion of the compute node” is taught by Binyamin (Binyamin, e.g. paragraphs 32, 38, indicate a current work load of the application server is a factor in selection, i.e. indicating the application servers may be simultaneously processing other applications.  Further, Binyamin, e.g. paragraph 88, describes examples where a single application server may provide applications to two clients simultaneously, such that for each application, only a portion of the application server’s processing ability is being used.)
Regarding claim 9, the limitation “wherein another device remote from the system utilizes the compute node to render other volumetric video” is taught by Binyamin in view of Bathiche (As discussed in the claim 1 rejection above, Binyamin’s remote application access system can be used to support Bathiche’s volumetric video presentation application.  Binyamin teaches that an application server may execute the same application for two clients, e.g. paragraph 88, where an application server executes two applications for two clients, where the two applications may be the same application.  Therefore, a single one of Binyamin’s application servers could be used to execute Bathiche’s volumetric video presentation application for two clients at the same time.)
Regarding claim 10, the limitation “wherein the cloud render services are located on commercially available cloud providers” is taught by Binyamin (Binyamin teaches that the application servers executing the application(s) may be commercially owned and clients may be charged for their use, e.g. paragraphs 32-41 mentioning various ways in which monetary cost to use the application server is factored into the selection of an application server for executing an application.)
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.
Regarding claim 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive. 
It is noted that Applicant has not provided additional remarks other than the 6/10/21 remarks which were previously responded to in the 6/25/21 Advisory Action.  Therefore, the same response is provided below:
Applicant's remarks in sections A and B are nearly identical to the remarks provided in the 1/5/21 response, and have already been addressed in the 2/20/21 Office Action.  Applicant's remarks additionally comment on how remote desktop technology was used in the 90s, and that volumetric video viewers would not look to the remote desktop functionality of [Binyamin] to solve the bandwidth problems.  However, the rejection does not propose modifying Bathiche's system to use Binyamin's technology, but rather the opposite, using Binyamin's existing system, which is directed to remotely executing processing of applications and returning a stream of video corresponding to the display result of said applications, is only being modified in the sense of installing Bathiche's software to allow remote processing as Binyamin's system would otherwise readily enable.  Regardless of how remote desktop technology was used in the 90's, Binyamin's system, which is from 2007, is not restricted to use as a remote desktop, but, as explained in paragraph 27, can be used for any application whatsoever, including gaming and video applications, contradicting Applicant's assertions.  Therefore, this argument is still not persuasive.
Applicant asserts in section C that Binyamin captures and transmits "the already two-dimensional computer desktop to a remote desktop user".  As noted above, Binyamin's system is not limited to remote desktop applications, and includes any application, including gaming and video applications.  In Bathiche's volumetric video application, the video presentation computing device renders an image for the viewer which is displayed on a lens display, e.g. paragraph 27, figure 3, i.e. renders a 2D image.  When Binyamin's system executes Bathiche's application remotely, the resulting images are streamed back as video, e.g. paragraph 45.  Applicant's arguments appear to assume, without basis, that Bathiche's images are not two-dimensional, however, as noted, Bathiche's display is 2D.  Therefore, Applicant's assertions cannot be considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619